UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4871 General California Municipal Money Market Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 5/31/13 FORM N-CSR Item 1. Reports to Stockholders. General California Municipal Money Market Fund SEMIANNUAL REPORT May 31, 2013 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 16 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 21 Notes to Financial Statements FOR MORE INFORMATION Back Cover General California Municipal Money Market Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for General California Municipal Money Market Fund, covering the six-month period from December 1, 2012, through May 31, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. economic recovery gained traction over the reporting period, but remained slower than historical norms. On one hand, the expansion has been fueled by gradually falling unemployment, recovering housing markets, rapid growth in domestic oil and gas production, and, perhaps most significant, the aggressively stimulative monetary policy of the Federal Reserve Board (the “Fed”). On the other hand, several factors have weighed on the nation’s economic growth rate, including relatively sluggish demand for exports to Europe and the emerging markets, higher tax rates for some Americans, and more restrictive fiscal policies stemming from sequestration.While yields of longer term bonds climbed in response to these developments, yields of money market instruments remained anchored by the Fed’s historically low target for the overnight federal funds rate. In our analysis, real GDP growth seems poised to accelerate modestly over the remainder of 2013. In fact, we expect the relatively mild economic expansion to remain intact domestically and globally over the next several years. The moderate pace of the recovery implies that the risks of consumer price inflation are limited, making it unlikely that the Fed will adopt expansion-threatening, restrictive policies anytime soon. As always, we encourage you to discuss our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation June 17, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2012, through May 31, 2013, as provided by Joseph Irace, Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended May 31, 2013, General California Municipal Money Market Fund’s Class A and Class B shares produced annualized yields of 0.00% and 0.00%, respectively.Taking into account the effects of compounding, the fund’s Class A and Class B shares produced annualized effective yields of 0.00% and 0.00%, respectively. 1 Yields of tax-exempt money market instruments stayed near historical lows throughout the reporting period, as short-term interest rates remained anchored by an overnight federal funds rate between 0% and 0.25% despite evidence of more robust economic growth. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal and California state personal income taxes to the extent consistent with the preservation of capital and the maintenance of liquidity.To pursue its goal, the fund normally invests substantially all of its net assets in short-term, high-quality municipal obligations that provide income exempt from federal and California state income taxes. The fund may also invest in high-quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. In pursuing this objective, we employ two primary strategies. First, we normally attempt to add value by constructing a portfolio of high-quality, municipal money market instruments that provide income exempt from federal and California state personal income taxes. Second, we actively manage the fund’s average maturity based on our anticipation of supply-and-demand changes in California’s short-term municipal marketplace. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) For example, if we expect an increase in short-term supply, we may decrease the average maturity of the fund, which could enable us to take advantage of opportunities when short-term supply increases. Generally, yields tend to rise when there is an increase in new-issue supply competing for investor interest. New securities, which are generally issued with maturities in the one-year range, may in turn lengthen the fund’s weighted average maturity if purchased. If we anticipate limited new-issue supply, we may then look to extend the fund’s average maturity to maintain then-current yields for as long as we believe practical. In addition, we try to maintain an average maturity that reflects our view of short-term interest-rate trends and future supply-and-demand considerations. Gradual Economic Recovery Continues Despite occasional bouts of heightened volatility, the reporting period saw a generally improving economic environment, as U.S. GDP growth increased from a 0.4% annualized rate during the fourth quarter of 2012 to 2.4% over the first quarter of 2013. In addition, the unemployment rate declined to 7.6% by the end of May, and housing markets exhibited long-awaited signs of recovery, including rebounding home prices. Despite these developments, the Federal Reserve Board (the “Fed”) indicated that rates are likely to stay low at least until the unemployment rate reaches 6.5%. In this environment, demand from individual investors has focused on higher yielding securities in the longer term municipal bond market. Demand for securities issued by municipalities also remained strong among nontraditional buyers, such as separately managed accounts and intermediate bond funds, due to attractive tax-exempt yields compared to taxable securities and narrow yield differences across the zero- to three-year maturity spectrum. Nonetheless, yields on high-quality, one-year municipal notes remained near historical lows over the reporting period, and increased investor demand for variable rate demand notes has kept yields of shorter term securities steady. California’s credit quality continued to improve over the reporting period in the wake of voter approval of higher state income and sales taxes. However, the state and its municipalities continue to face long-term fiscal challenges, including unfunded retirement liabilities for public employees. 4 Credit Selection Remains Paramount Due to narrow yield differences along the maturity spectrum, as well as ongoing regulatory uncertainty, most tax-exempt money market funds have maintained relatively short weighted average maturities compared to historical averages. The fund was no exception, and we maintained its weighted average maturity in a range that was consistent with industry averages. Moreover, well-researched credit selection has remained paramount. As we have for some time, we favored state general obligation bonds; essential service revenue bonds backed by revenues from water, sewer, and electric facilities; certain local credits with strong financial positions and stable tax bases; and health care and education issuers with stable credit characteristics.We generally continued to shy away from instruments issued by localities that depend heavily on state aid. Low Rates Likely to Persist We are cautiously optimistic regarding U.S. economic prospects.While the Fed has indicated that it may begin to taper off its ongoing, open-ended quantitative easing program later this year, it also has made clear that short-term interest rates are likely to remain low for some time to come. Consequently, we believe that the prudent course continues to be an emphasis on preservation of capital and liquidity. June 17, 2013 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term municipal securities holdings involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. Income may be subject to state and local taxes for non-California residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors.Yields provided for the fund’s Class A and Class B shares reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to a voluntary undertaking that may be extended, terminated or modified at any time. Had these expenses not been absorbed, fund yields would have been lower. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in General California Municipal Money Market Fund from December 1, 2012 to May 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2013 Class A Class B Expenses paid per $1,000 † $ 1.00 $ 1.00 Ending value (after expenses) $ 1,000.00 $ 1,000.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2013 Class A Class B Expenses paid per $1,000 † $ 1.01 $ 1.01 Ending value (after expenses) $ 1,023.93 $ 1,023.93 † Expenses are equal to the fund’s annualized expense ratio of .20% for Class A shares and .20% for Class B shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2013 (Unaudited) Short-Term Coupon Maturity Principal Investments—99.0% Rate (%) Date Amount ($) Value ($) ABAG Finance Authority for Nonprofit Corporations, Revenue (California Alumni Association Project) (LOC; Bank of America) 0.16 6/7/13 3,030,000 a 3,030,000 Alameda County Industrial Development Authority, Revenue (Oakland Pallet Company, Inc. Project) (LOC; Comerica Bank) 0.18 6/7/13 1,955,000 a 1,955,000 Alameda County Industrial Development Authority, Revenue (Plastikon Industries, Inc. Project) (LOC; California State Teachers Retirement System) 0.25 6/7/13 2,700,000 a 2,700,000 Alameda County Industrial Development Authority, Revenue (Unique Elevator Interiors, Inc. Project) (LOC; Comerica Bank) 0.18 6/7/13 2,370,000 a 2,370,000 California Community College Financing Authority, TRAN (Note Participations) 2.00 12/31/13 4,200,000 4,241,666 California Economic Development Financing Authority, IDR (Volk Enterprises, Inc. Project) (LOC; JPMorgan Chase Bank) 0.22 6/7/13 1,135,000 a 1,135,000 California Enterprise Development Authority, IDR (Le Chef Bakery Project) (LOC; U.S. Bank NA) 0.20 6/7/13 4,060,000 a 4,060,000 California Infrastructure and Economic Development Bank, IDR (Bay Photo, Inc. Project) (LOC; Comerica Bank) 0.22 6/7/13 4,400,000 a 4,400,000 California Infrastructure and Economic Development Bank, IDR (Bonny Doon Winery, Inc. Project) (LOC; Comerica Bank) 0.22 6/7/13 2,650,000 a 2,650,000 California Infrastructure and Economic Development Bank, IDR (Chaparral Property Project) (LOC; Comerica Bank) 0.22 6/7/13 1,000,000 a 1,000,000 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California Infrastructure and Economic Development Bank, IDR (G&G Specialty Foods, Inc. Project) (LOC; Comerica Bank) 0.22 6/7/13 1,097,050 a 1,097,050 California Infrastructure and Economic Development Bank, IDR (International Raisins, Inc. Project) (LOC; M&T Trust) 0.42 6/7/13 3,750,000 a 3,750,000 California Infrastructure and Economic Development Bank, IDR (Starter and Alternator Exchange, Inc. Project) (LOC; U.S. Bank NA) 0.21 6/7/13 5,000,000 a 5,000,000 California Infrastructure and Economic Development Bank, IDR (Studio Moulding, Inc. Project) (LOC; Comerica Bank) 0.22 6/7/13 2,370,000 a 2,370,000 California Infrastructure and Economic Development Bank, IDR (Surtec, Inc. Project) (LOC; Wells Fargo Bank) 0.23 6/7/13 1,650,000 a 1,650,000 California Pollution Control Financing Authority, EIR (Air Products Manufacturing Corporation Project) 0.06 6/3/13 12,900,000 a,b 12,900,000 California Pollution Control Financing Authority, SWDR (Ag Resources, III LLC Project) (LOC; CoBank ACB) 0.20 6/7/13 2,780,000 a,b 2,780,000 California Pollution Control Financing Authority, SWDR (Amador Valley Industries, LLC Project) (LOC; Wells Fargo Bank) 0.18 6/7/13 2,490,000 a,b 2,490,000 California Pollution Control Financing Authority, SWDR (Bay Counties Waste Services, Inc. Project) (LOC; Comerica Bank) 0.20 6/7/13 6,500,000 a,b 6,500,000 California Pollution Control Financing Authority, SWDR (Blue Line Transfer, Inc. Project) (LOC; Union Bank NA) 0.19 6/7/13 3,280,000 a,b 3,280,000 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California Pollution Control Financing Authority, SWDR (Blue Line Transfer, Inc. Project) (LOC; Union Bank NA) 0.19 6/7/13 1,600,000 a,b 1,600,000 California Pollution Control Financing Authority, SWDR (Burrtec Waste Industries, Inc. Project) (LOC; U.S. Bank NA) 0.18 6/7/13 450,000 a,b 450,000 California Pollution Control Financing Authority, SWDR (Desert Properties, LLC Project) (LOC; Union Bank NA) 0.19 6/7/13 3,275,000 a,b 3,275,000 California Pollution Control Financing Authority, SWDR (GreenWaste Recovery, Inc. Project) (LOC; Comerica Bank) 0.20 6/7/13 3,625,000 a,b 3,625,000 California Pollution Control Financing Authority, SWDR (GreenWaste Recovery, Inc. Project) (LOC; Comerica Bank) 0.20 6/7/13 530,000 a,b 530,000 California Pollution Control Financing Authority, SWDR (Mid-Valley Disposal Project) (LOC; Union Bank NA) 0.19 6/7/13 2,490,000 a,b 2,490,000 California Pollution Control Financing Authority, SWDR (Mottra Corporation Project) (LOC; Union Bank NA) 0.19 6/7/13 445,000 a 445,000 California Pollution Control Financing Authority, SWDR (Northern Recycling and Waste Services, LLC Project) (LOC; Union Bank NA) 0.19 6/7/13 2,030,000 a,b 2,030,000 California Pollution Control Financing Authority, SWDR (Pena’s Disposal, Inc. Project) (LOC; Comerica Bank) 0.20 6/7/13 3,080,000 a,b 3,080,000 California Pollution Control Financing Authority, SWDR (Solid Wastes of Willits, Inc. Project) (LOC; Union Bank NA) 0.19 6/7/13 3,285,000 a,b 3,285,000 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California Pollution Control Financing Authority, SWDR (Solid Wastes of Willits, Inc. Project) (LOC; Union Bank NA) 0.19 6/7/13 1,110,000 a,b 1,110,000 California Pollution Control Financing Authority, SWDR (South Lake Refuse Company, LLC Project) (LOC; Union Bank NA) 0.19 6/7/13 1,525,000 a,b 1,525,000 California Pollution Control Financing Authority, SWDR (South Tahoe Refuse Company, Inc. Project) (LOC; Union Bank NA) 0.19 6/7/13 3,855,000 a,b 3,855,000 California Pollution Control Financing Authority, SWDR (Upper Valley Disposal Service Project) (LOC; Union Bank NA) 0.19 6/7/13 1,405,000 a,b 1,405,000 California Pollution Control Financing Authority, SWDR (Valley Vista Services, Inc. Project) (LOC; Comerica Bank) 0.20 6/7/13 3,800,000 a,b 3,800,000 California Pollution Control Financing Authority, SWDR (West Valley MRF, LLC Project) (LOC; Union Bank NA) 0.19 6/7/13 5,200,000 a,b 5,200,000 California School Cash Reserve Program Authority, Revenue 2.00 6/3/13 1,500,000 1,500,123 California School Cash Reserve Program Authority, Revenue 2.00 10/1/13 4,000,000 4,024,061 California School Cash Reserve Program Authority, Revenue 2.00 10/1/13 1,000,000 1,005,846 California School Cash Reserve Program Authority, Revenue 2.00 10/1/13 8,300,000 8,349,224 California School Cash Reserve Program Authority, Revenue 2.00 12/31/13 1,400,000 1,414,405 California Statewide Communities Development Authority, MFHR (Olen Jones Senior Apartments Project) (LOC; Citibank NA) 0.21 6/7/13 760,000 a 760,000 Concord, MFHR, Refunding (Maplewood and Golden Glen Apartments Project) (LOC; Citibank NA) 0.17 6/7/13 2,950,000 a 2,950,000 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Contra Costa County, MFHR (Camara Circle Apartments) (LOC; Citibank NA) 0.17 6/7/13 1,675,000 a 1,675,000 Contra Costa County, MFHR (Pinecrest Apartments) (LOC; Citibank NA) 0.17 6/7/13 100,000 a 100,000 Desert Sands Unified School District, GO Notes, TRAN 1.50 1/31/14 1,750,000 1,764,513 Deutsche Bank Spears/Lifers Trust (Series DBE-1013) (Fontana Public Financing Authority, Tax Allocation Revenue (North Fontana Redevelopment Project)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.25 6/7/13 3,800,000 a,c,d 3,800,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1083) (California Health Facilities Financing Authority, Revenue (Catholic Healthcare West)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.18 6/7/13 10,000,000 a,c,d 10,000,000 Galt Joint Union High School District, GO Notes, TRAN 2.00 9/3/13 1,350,000 1,355,670 Hillsborough, COP (Water and Sewer Systems Projects) (Liquidity Facility; JPMorgan Chase Bank) 0.19 6/7/13 200,000 a 200,000 Indio, Multifamily Housing Subordinate Revenue (Olive Court Apartments) (LOC; Citibank NA) 0.21 6/7/13 500,000 a 500,000 Los Angeles County Schools Pooled Financing Program, Pooled TRAN, Participation Certificates (Evidencing and Representing Proportionate and Undivided Interests of the Owners of Certain Los Angeles County School and Community College Districts) 2.00 11/29/13 1,000,000 1,008,733 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Los Angeles County Schools Pooled Financing Program, Pooled TRAN, Participation Certificates (Evidencing and Representing Proportionate and Undivided Interests of the Owners of Certain Los Angeles County School and Community College Districts) 2.00 12/31/13 2,200,000 2,222,373 Los Angeles County Schools Pooled Financing Program, Pooled TRAN, Participation Certificates (Evidencing and Representing Proportionate and Undivided Interests of the Owners of Certain Los Angeles County School and Community College Districts) 2.00 12/31/13 2,800,000 2,826,487 Panama-Buena Vista Union School District, GO Notes, TRAN 1.00 10/1/13 2,900,000 2,907,200 Pittsburg Redevelopment Agency, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.12 6/3/13 11,800,000 a 11,800,000 Ravenswood City School District, GO Notes, TRAN 1.00 3/3/14 1,000,000 1,003,363 San Bernardino County Housing Authority, MFHR (Indian Knoll Apartments Project) (LOC; Bank of America) 0.45 6/7/13 3,310,000 a 3,310,000 San Bernardino County Housing Authority, MFHR (Reche Canyon Apartments Project) (LOC; Bank of America) 0.45 6/7/13 2,965,000 a 2,965,000 12 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) San Francisco City and County Redevelopment Agency, MFHR (Namiki Apartments) (LOC; Citibank NA) 0.20 6/7/13 1,500,000 a 1,500,000 Westminster Redevelopment Agency, MFHR (Brookhurst Royale Senior Assisted Living Project) (LOC; Union Bank NA) 0.25 6/7/13 235,000 a 235,000 Total Investments (cost $176,240,714) % Cash and Receivables (Net) % Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at May 31, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b At May 31, 2013, the fund had $65,210,000 or 36.6% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from pollution control. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At May 31, 2013, these securities amounted to $13,800,000 or 7.8% of net assets. d The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security.The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt SWDR Solid Waste Disposal Revenue Adjustable Receipts TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 14 Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † F1 +,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 95.8 F2 VMIG2, MIG2, P2 SP2, A2 2.6 AAA,AA,A e Aaa,Aa,A e AAA,AA,A e 1.6 † Based on total investments. e Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. See notes to financial statements. The Fund 15 STATEMENT OF ASSETS AND LIABILITIES May 31, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 176,240,714 176,240,714 Cash 1,556,431 Interest receivable 212,936 Prepaid expenses 29,223 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2 (c) 31,334 Payable for shares of Beneficial Interest redeemed 28,294 Accrued expenses 40,468 Net Assets ($) Composition of Net Assets ($): Paid-in capital 177,939,208 Net Assets ($) Net Asset Value Per Share Class A Class B Net Assets ($) 127,152,255 50,786,953 Shares Outstanding 126,992,020 50,723,622 Net Asset Value Per Share ($) See notes to financial statements. 16 STATEMENT OF OPERATIONS Six Months Ended May 31, 2013 (Unaudited) Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 734,859 Shareholder servicing costs—Note 1 and 2(c) 131,747 Distribution fees and prospectus fees—Note 2(b) 54,309 Professional fees 38,535 Prospectus and shareholders’ reports 29,712 Registration fees 21,993 Custodian fees—Note 2(c) 18,128 Trustees’ fees and expenses—Note 2(d) 7,050 Miscellaneous 16,429 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (729,956 ) Less—reduction in shareholder servicing costs due to undertaking—Note 2(c) (24,191 ) Less—reduction in fees due to earnings credits—Note 2(c) (96 ) Net Expenses Investment Income—Net, representing net increase in net assets resulting from operations 34 See notes to financial statements. The Fund 17 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2013 Year Ended (Unaudited) November 30, 2012 Operations ($): Investment Income-Net, representing net increase in net assets resulting from operations 34 74 Dividends to Shareholders from ($): Investment income—net: Class A Shares (25 ) (53 ) Class B Shares (9 ) (21 ) Total Dividends ) ) Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Class A Shares 312,698,249 748,275,361 Class B Shares 83,993,773 171,307,401 Dividends reinvested: Class A Shares 22 50 Class B Shares 9 21 Cost of shares redeemed: Class A Shares (429,800,548 ) (749,710,026 ) Class B Shares (81,453,370 ) (179,466,505 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 292,501,073 302,094,771 End of Period See notes to financial statements. 18 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended May 31, 2013 Year Ended November 30, Class A Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .000 a .000 a .000 a .000 a .002 .019 Distributions: Dividends from investment income—net (.000 ) a (.000) a a (.000 ) a (.002 ) (.019 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b,c .00 b .00 b .00 b .24 1.94 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .64 c .63 .62 .59 .62 .58 Ratio of net expenses to average net assets .20 c .26 .36 .41 .58 .57 Ratio of net investment income to average net assets .00 b,c .00 b .00 b .00 b .27 1.84 Net Assets, end of period ($ x 1,000) 127,152 244,282 245,710 448,248 538,776 901,709 a Amount represents less than $.001 per share. b Amount represents less than .01%. c Annualized. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2013 Year Ended November 30, Class B Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .000 a .000 a .000 a .000 a .000 a .015 Distributions: Dividends from investment income—net (.000 ) a (.000) a a (.000 ) a (.000 ) a (.015 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b,c .00 b .00 b .00 b .03 1.51 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.10 c 1.08 1.07 1.06 1.08 1.05 Ratio of net expenses to average net assets .20 c .27 .35 .40 .79 1.00 Ratio of net investment income to average net assets .00 b,c .00 b .00 b .00 b .03 1.49 Net Assets, end of period ($ x 1,000) 50,787 48,219 56,385 58,781 71,843 82,638 a Amount represents less than $.001 per share. b Amount represents less than .01%. c Annualized. See notes to financial statements. 20 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: General California Municipal Money Market Fund (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company. The fund’s investment objective is to maximize current income exempt from federal and California state income taxes, to the extent consistent with the preservation of capital and the maintenance of liquidity.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in the following classes of shares: Class A and Class B. Class A and Class B shares are identical except for the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Class B shares are subject to a Distribution Plan adopted pursuant to Rule 12b-1 under the Act and Class A and Class B shares are subject to a Shareholder Services Plan. In addition, Class B shares are charged directly for sub-accounting services provided by Service Agents (securities dealers, financial institutions or other industry professionals) at an annual rate of .05% of the value of the average daily net assets of Class B shares. During the period ended May 31, 2013, sub-accounting service fees amounted to $12,068 for Class B shares and are included in Shareholder servicing costs in the Statement of Operations. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. It is the fund’s policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board of Trustees (the “Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 22 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of May 31, 2013 in valuing the fund’s investments: Short-Term Valuation Inputs Investments ($) † Level 1—Unadjusted Quoted Prices — Level 2—Other Significant Observable Inputs 176,240,714 Level 3—Significant Unobservable Inputs — Total † See Statement of Investments for additional detailed categorizations. At May 31, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) earned from settlement date and is recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the three-year period ended November 30, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. 24 The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2012 was all tax-exempt income. The tax character of current year distributions will be determined at the end of the current fiscal year. At May 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (See the Statement of Investments). NOTE 2—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (the “Agreement”) with the Manager, the management fee is computed at the annual rate of .50% of the value of the fund’s average daily net assets and is payable monthly. The Agreement provides that if in any full fiscal year the aggregate expenses of the fund (excluding taxes, brokerage fees, interest on borrowings and extraordinary expenses) exceed 1 1 / 2 % of the value of the fund’s average daily net assets, the fund may deduct from payments to be made to the Manager, or the Manager will bear such excess expense. During the period ended May 31, 2013, there was no expense reimbursement pursuant to the Agreement. The Manager has undertaken to waive receipt of the management fee and/or reimburse operating expenses in order to facilitate a daily yield at or above a certain level which may change from time to time.This undertaking is voluntary and not contractual, and may be terminated at any time. The reduction in expenses, pursuant to the undertaking amounted to $536,721 for Class A and $193,235 for Class B shares during the period ended May 31, 2013. (b) Under the Distribution Plan with respect to Class B, adopted pursuant to Rule 12b-1 under the Act, Class B shares bear directly the cost of preparing, printing and distributing prospectuses and state- The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) ments of additional information and of implementing and operating the Distribution Plan, such aggregate amount not to exceed in any fiscal year of the fund, the greater of $100,000 or .005% of the average daily net assets of Class B shares. In addition, Class B shares reimburse the Distributor for payments made to third parties for distributing its shares at an annual rate not to exceed .20% of the value of its average daily net assets. During the period ended May 31, 2013, Class B shares were charged $54,309 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan with respect to Class A (“Class A Shareholder Services Plan”), Class A shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of the average daily net assets of Class A shares for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class A shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended May 31, 2013, Class A shares were charged $41,238 pursuant to the Class A Shareholder Services Plan. Under the Shareholder Services Plan with respect to Class B (“Class B Shareholder Services Plan”), Class B shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of Class B shares for servicing shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class B shares and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents with respect to their services. The Distributor determines the amounts to be paid to Service Agents. The Manager had undertaken from December 1, 2012 through May 31, 2013 to reduce the expenses of Class B shares, if the aggregate expenses of Class B shares (excluding taxes, brokerage fees, interest on borrowings and extraordinary expenses) exceeded an annual rate of 1% of the 26 value of the average daily net assets of Class B shares. Such expense limitations are voluntary, temporary and may be revised or terminated at any time. During the period ended May 31, 2013, Class B shares were charged $60,340 pursuant to the Class B Shareholder Services Plan, of which $24,191 was reimbursed by the Manager. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended May 31, 2013, the fund was charged $16,708 for transfer agency services and $568 for cash management services. Cash management fees were partially offset by earnings credits of $95. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a custody agreement for providing custodial services for the fund. During the period ended May 31, 2013, the fund was charged $18,128 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions.The Bank of New York Mellon also provides shareholder redemption draft processing services. During the period ended May 31, 2013, the fund was charged $368 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $1. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) During the period ended May 31, 2013, the fund was charged $4,558 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $108,046, Distribution Plan fees $8,761, Shareholder Services Plan fees $20,142, custodian fees $9,512, Chief Compliance Officer fees $3,830 and transfer agency fees $5,925, which are offset against an expense reimbursement currently in effect in the amount of $124,882. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 3—Securities Transactions: The fund is permitted to purchase or sell securities from or to certain affiliated funds under specified conditions outlined in procedures adopted by the Board.The procedures have been designed to ensure that any purchase or sale of securities by the fund from or to another fund or portfolio that are, or could be, considered an affiliate by virtue of having a common investment adviser (or affiliated investment adviser), common Trustees and/or common officers, complies with Rule 17a-7 under the Act. During the period ended May 31, 2013, the fund engaged in purchases and sales of securities pursuant to Rule 17a-7 under the Act amounting to $252,823,000 and $101,855,000 respectively. 28 For More Information Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund will disclose daily, on www.dreyfus.com, the fund’s complete schedule of holdings as of the end of the previous business day. The schedule of holdings will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the date of the posted holdings. The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General California Municipal Money Market Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 24, 2013 By: /s/ James Windels James Windels, Treasurer Date: July 24, 2013 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
